         Case 1:18-cv-00150-MAB Document 33            Filed 06/18/19   Page 1 of 2



                                      Slip Op. 19-75

                UNITED STATES COURT OF INTERNATIONAL TRADE


 STEIN INDUSTRIES INC., D/B/A
 CARLSON AIRFLO MERCHANDISING
 SYSTEMS,

                   Plaintiff,
                                               Before: Mark A. Barnett, Judge
                                               Court No. 18-00150
           v.

 UNITED STATES,

                   Defendant.



                                       JUDGMENT


       This case having been submitted for decision, and the court, after due

deliberation, having rendered an opinion; now, in conformity with that opinion it is

hereby

       ORDERED that the Final Scope Ruling on the Antidumping and Countervailing

Duty Orders on Light-Walled Rectangular Pipe and Tube from the People’s Republic of

China issued in response to Carlson AirFlo Merchandising Systems’ Scope Ruling

Request (ECF No. 12-4), as amended by the Final Results of Remand Redetermination

(ECF No. 30), is SUSTAINED, and it is further

       ORDERED that the entries enjoined in this action, see Order for Statutory Inj.

Upon Consent (July 24, 2018), ECF No. 14, must be liquidated in accordance with the
          Case 1:18-cv-00150-MAB Document 33          Filed 06/18/19    Page 2 of 2



Court No. 18-00150                                                                  Page 2


final court decision, including all appeals, as provided for in Section 516A(e) of the Tariff

Act of 1930, as amended, 19 U.S.C. § 1516a(e) (2012).




                                                  /s/   Mark A. Barnett
                                                  Mark A. Barnett, Judge

Dated:     June 18, 2019
         New York, New York
